Mr. Justice IIaNDY,
delivered tbe opinion of tbe court.
This is a writ of error to tbe Circuit Court of Yalabusba county, to which tbe defendant in error pleaded in bar, that tbe plaintiffs in error, on tbe 14th July,- 1850, prosecuted to this court their writ of error in this cause, against tbe defendant in error, and that tbe same was dismissed by this court on tbe 17th January, 1853, as appears of record.
Tbe plaintiffs in error thereupon craved oyer of tbe former writ of error, and tbe order of dismission, and demurred generally to tbe plea.
Tbe ground upon which tbe demurrer is placed by tbe counsel for tbe plaintiffs is, that it appears by an inspection of tbe record of tbe former writ of error, which is brought before tbe court by tbe prayer of oyer, that there is a variance between tbe writ of *108error in the former case, and that in this case; in this — that the former writ of error was to a judgment for $500, and a specified sum for costs, and the present writ is to a judgment for $500, with the costs in that behalf expended, but without any specification of the amount of the costs.
Conceding that the objection here made on the ground of variance, is made in the proper mode, and treating it as if made by replication traversing the plea, we do not think that the alleged variance is material. The present writ of error recites a judgment for $500, and costs generally. There is not a necessary discrepancy between a judgment so stated, and one rendered on the same day, in the same court, and between the same parties, for the sum of $500, and a stated amount of costs. The costs are matter of computation by the clerk, and if upon reference, what is stated generally be found to be the same as that which is specifically stated, it is sufficient. 1 Stark. Evid. 422, 5 Am. edit. It is also the well established general practice in our courts, to state the recovery of costs generally; and the amount of the costs appears by the bill of costs, which it is the practice for the clerk to make and file in the cause. For this reason, the clerk might well state the specific amount of the costs, in describing the judgment in one writ of error, and in another, pursue the language of the judgment strictly, and omit the statement of the specific amount of costs. Nor do we think that the strict rules applied to pleadings conducted by the parties to suits, are justly applicable to ministerial acts of clerks, like those under consideration.
The objection relied on, would have more force if the specific amount of costs were stated in both writs of error; but inasmuch as the judgments recited in the two writs are identical in every thing which is specifically stated in both of them, we think that it must be intended that the same judgment is recited in each of them, and that under the circumstances of the case., the variance is not material.
It may be proper to notice another objection to the dismissal of this case, suggested by the plaintiff’s counsel.
It is said, that the former writ of error was dismissed because the transcript of the reeerd filed, showed no judgment of the court *109below. And the case of Bull v. Harrell, 7 How. 9, is cited, as settling the principle, that when a former writ of error has been dismissed for want of jurisdiction, it is no bat to a subsequent one. The principle sanctioned in that case is, that where the dismissal has taken place without any fault of the party, but for some irregularity over which he had no control, a second writ of error will be permitted. This is a privilege which should be allowed with great caution, as it is a judicial exception to a plain prohibition of the statute.
But we do not think that the present case comes within the rule stated in that case. For it cannot be said that the former writ of error was dismissed, without any fault of the party, but for an irregularity over which he had no control. If the writ of error was really sued out to a judgment, as it purported to be, and as is alleged in the plea in this case, it was entirely within the power of the plaintiffs in error, to apply for a certiorari to supply the defect in the transcript of the record, at or before the time when the motion to dismiss was made; and their failure to do so cannot be regarded otherwise than as an omission to take a step entirely within their power, and necessary to their rights. As to the want of jurisdiction, the court had jurisdiction of the cause by the writ of error, which was regular: but the transcript produced under the writ contained nothing upon which the court could act, and hence the writ of error was dismissed.
We therefore think that the plea to the writ in this case is good, and that the writ should be dismissed.
A petition for a re-argument was filed, but a re-argument was refused.